UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, .
18-cr-714 (PKC)
-against-
ORDER
NADEM J. SAYEGH,
Defendant.
ee nee nee eee x

CASTEL, U.S.D.J.:

Defendant Nadem Sayegh pled guilty to one count of conspiracy to distribute and
possess with intent to distribute oxycodone, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C),
and one count of healthcare fraud in violation of 18 U.S.C. § 1347. On November 26, 2019, this
Court sentenced Sayegh to 18 months’ imprisonment, two years of supervised release, and a fine
of $100,000. (Nov. 26, 2019 Sentencing Tr. (Doc 37).) Sayegh, by his counsel, now moves for
modification of the terms of his imprisonment pursuant to the First Step Act of 2018, 18 U.S.C.
§ 3582(c)C1)(A), signed into law on December 21, 2018. (Doc 45.) He argues that, due to the
pandemic presently striking the nation and the City of New York, he has an enhanced risk of
contracting COVID-I9 at FCI Allenwood, where he is currently incarcerated, and were he to
contract the disease, his preexisting conditions would make it particularly catastrophic to him.

For the reasons described at some length in United States v, Woodson, No. 18-cr-
845, 2020 WL 1673253 (S.D.N.Y. Apr. 6, 2020), the Court denies Sayegh’s motion without
prejudice for failure to exhaust administrative remedies. As this Court concluded in Woodson,

the First Step Act provides a 30-day window for the Bureau of Prisons (“BOP”) to act and, only

 
if a prisoner has exhausted his BOP administrative remedies or the 30-day period has expired,
may a prisoner make application to the Court. Id. at *1. This statutory exhaustion requirement is
not open to judge-made exceptions. Id. at *2-*3. As Sayegh’s submission concedes, he made a
request of the FCI Allenwood warden on March 28, 2020, but the BOP has not yet rendered a
decision, nor has the 30-day window for the BOP to act elapsed. (Doc 45, Ex. A.)

Sayegzh’s motion for sentence modification is DENIED without prejudice. The
Clerk is directed to terminate the motion (Doc 45). The Court expresses the hope that the BOP
will state its position in a reasoned determination of Sayegh’s application. If the BOP anticipates
that it will be unable to address the merits of Sayegh’s application, it should deny his application
now and thereby open his pathway to seek judicial relief. For the agency to make the advance
decision to allow the 30-day window to run out, but not to act to deny the application would be

irresponsible.

SO ORDERED.

 

 

é&"  P. Kevin Castel
United States District Judge
Dated: New York, New York
April 8, 2020

 
